

116 S2993 IS: Ensuring Seniors’ Access to Quality Care Act
U.S. Senate
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2993IN THE SENATE OF THE UNITED STATESDecember 5, 2019Mr. Warner (for himself and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend titles XVIII and XIX of the Social Security Act with respect to nursing facility
			 requirements, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Seniors’ Access to Quality Care Act. 2.Training and competency evaluation programs (a)MedicareSection 1819 of the Social Security Act (42 U.S.C. 1395i–3) is amended—
 (1)in subsection (f)(2)— (A)in subparagraph (A)(iv)(I), by striking (unless the facility is described in subparagraph (B)(iii)(I));
 (B)in subparagraph (B)— (i)in clause (i)—
 (I)by striking (subject to clause (iii)); and (II)by inserting and after the semicolon;
 (ii)in clause (ii), by striking ; and and inserting a period; (iii)by striking clause (iii); and
 (iv)by striking A State may not delegate (through subcontract or otherwise) its responsibility under clause (iii)(II) to the skilled nursing facility.;
 (C)by striking subparagraphs (C) and (D); and (D)by adding at the end the following:
						
							(C)Disapproval of nurse aide training and competency evaluation programs and nurse aide competency
			 evaluation programs
 (i)In generalWith respect to a State, the Secretary shall, in consultation with such State, disapprove, for a period not to exceed 2 years, a nurse aide training and competency evaluation program or a nurse aide competency evaluation program offered by or in a skilled nursing facility if such facility—
 (I)has been assessed a civil monetary penalty under subsection (h)(2)(B)(ii) or section 1919(h)(2)(A)(ii) of not less than $10,697 for providing substandard quality of care; and
 (II)has not, in the determination of the Secretary, corrected the deficiencies in quality of care for which such civil monetary penalty was assessed.
 (ii)Rescission of disapprovalThe Secretary shall rescind a disapproval under clause (i) upon demonstration by a skilled nursing facility that—
 (I)all deficiencies for which the civil monetary penalty described in clause (i)(I) was assessed have been remedied;
 (II)the facility has not received deficiencies related to direct patient harm for substandard quality of care deficiencies in the prior 2 years; and
 (III)the Secretary certifies that the civil monetary penalty assessed under clause (i)(I) did not result in immediate jeopardy for direct patient harm or injury related to an abuse or neglect deficiency.
									For purposes
			 of rescinding disapproval under this clause, the Secretary may
			 require additional oversight of the skilled nursing facility for a period
			 not to exceed the period of disapproval imposed under clause (i) with
			 respect to such facility.; and
 (2)in subsection (h)(2)(B)(ii)(I), by striking $10,000 and inserting $21,393. (b)MedicaidSection 1919 of the Social Security Act (42 U.S.C. 1396r) is amended—
 (1)in subsection (f)(2)— (A)in subparagraph (A)(iv)(I), by striking (unless the facility is described in subparagraph (B)(iii)(I));
 (B)in subparagraph (B)— (i)in clause (i), by inserting and after the semicolon;
 (ii)in clause (ii), by striking ; and and inserting a period; (iii)by striking clause (iii); and
 (iv)by striking A State may not delegate (through subcontract or otherwise) its responsibility under clause (iii)(II) to the nursing facility.;
 (C)by striking subparagraphs (C) and (D); and (D)by adding at the end the following:
						
							(C)Disapproval of nurse aide training and competency evaluation programs and nurse aide competency
			 evaluation programs
 (i)In generalWith respect to a State, the Secretary shall, in consultation with such State, disapprove, for a period not to exceed 2 years, a nurse aide training and competency evaluation program or a nurse aide competency evaluation program offered by or in a nursing facility if such facility—
 (I)has been assessed a civil monetary penalty under section 1819(h)(2)(B)(ii) or subsection (h)(2)(A)(ii) of not less than $10,697 for providing substandard quality of care; and
 (II)has not, in the determination of the Secretary, corrected the deficiencies in quality of care for which such civil monetary penalty was assessed.
 (ii)Rescission of disapprovalThe Secretary shall rescind a disapproval under clause (i) upon demonstration by a nursing facility that—
 (I)all deficiencies for which the civil monetary penalty described in clause (i)(I) was assessed have been remedied;
 (II)the facility has not received deficiencies related to direct patient harm for substandard quality of care deficiencies in the prior 2 years; and
 (III)the Secretary certifies that the civil monetary penalty assessed under clause (i)(I) did not result in immediate jeopardy for direct patient harm or injury related to an abuse or neglect deficiency.
									For purposes
			 of rescinding disapproval under this clause, the Secretary may
			 require additional oversight of the nursing facility for a period
			 not to exceed the period of disapproval imposed under clause (i) with
			 respect to such facility.; and
 (2)in subsection (h)(3)(C)(ii)(I), by striking $10,000 and inserting $21,393. (c)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services shall promulgate regulations as necessary to implement the amendments made by this section.
			(d)Applicability
				(1)In general
 (A)Timing of determinationsThe amendments made by subsections (a)(1)(D) and (b)(1)(D) of this section shall apply only to a civil monetary penalty if the relevant covered determination was made on or after the date of enactment of this Act.
 (B)Covered determination definedThe term covered determination means, with respect to a skilled nursing facility or a nursing facility in a State, a determination by the State or the Secretary of Health and Human Services that the facility has provided a substandard quality of care for which a civil monetary penalty described in section 1819(f)(2)(C)(i)(I) or 1919(f)(2)(C)(i)(I) of the Social Security Act (as such sections have been amended by this Act) may be assessed.
					(2)Previously prohibited programs
 (A)WaiverWith respect to a skilled nursing facility or a nursing facility subject, on the day before the date of enactment of this Act, to a prohibition under item (a) of either section 1819(f)(2)(B)(iii)(I) or section 1919(f)(2)(B)(iii)(I) of the Social Security Act (as in effect on the day before such date of enactment), such prohibition shall no longer apply to the facility on or after such date of enactment.
 (B)Survey or civil monetary penaltyWith respect to a skilled nursing facility or a nursing facility subject, on the day before the date of enactment of this Act, to a prohibition under item (b) or (c) of either section 1819(f)(2)(B)(iii)(I) or section 1919(f)(2)(B)(iii)(I) of the Social Security Act (as in effect on the day before such date of enactment), such prohibition shall no longer apply to the facility on or after such date of enactment upon a determination by the Secretary of Health and Human Services that the facility has corrected the issue that resulted in such prohibition.
					3.Permitting Medicare and Medicaid providers to access the National Practitioner Data Bank to conduct
 employee background checksSection 1921(b)(6) of the Social Security Act (42 U.S.C. 1396r–2(b)(6)) is amended— (1)by striking and other health care entities (as defined in section 431 of the Health Care Quality Improvement Act of 1986) and inserting , other health care entities (as defined in section 431 of the Health Care Quality Improvement Act of 1986), providers of services (as defined in section 1861(u)), suppliers (as defined in section 1861(d)), and providers of items or services under a State plan under this title (or a waiver of such a plan); and
 (2)by striking such hospitals or other health care entities and inserting such hospitals, health care entities, providers, or suppliers.